21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 1 of 9
                                  21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 2 of 9



   CASE NAME:      Canadian River Ranch, LLC
  CASE NUMBER:     21-60163-rbk



                                                    COMPARATIVE BALANCE SHEETS
ASSETS                                            FILING DATE*            MONTH            MONTH          MONTH          MONTH          MONTH                 MONTH
                                                   4/9/2021             April 2021         May 2021
CURRENT ASSETS
Cash                                                    4,715.16              4,715.16         4,464.31
Accounts Receivable, Net                                    0.00           see MOR-5        see MOR-5
Inventory: Lower of Cost or Market                          0.00                  0.00             0.00
Prepaid Expenses                                      112,554.39           112,554.39       112,554.39
Investments                                                 0.00                  0.00             0.00
Other                                                       0.00                  0.00             0.00
TOTAL CURRENT ASSETS                                  117,269.55           117,269.55       117,018.70            0.00           0.00           0.00                       0.00
PROPERTY, PLANT & EQUIP. @ COST                             0.00                  0.00             0.00
Less Accumulated Depreciation                               0.00                  0.00             0.00
NET BOOK VALUE OF PP & E                                    0.00                  0.00             0.00           0.00           0.00           0.00                       0.00
OTHER ASSETS
 1. Tax Deposits                                              0.00                  0.00           0.00
 2. Investments in Subsidiaries                               0.00                  0.00           0.00
 3. Electric Deposit                                          0.00                  0.00           0.00
 4.
TOTAL ASSETS                                       $117,269.55           $117,269.55       $117,018.70       $0.00          $0.00          $0.00                          $0.00
                                               * Per Schedules and Statement of Affairs
           MOR-2                                                                                                                                       Revised 07/01/98
                                   21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 3 of 9



         CASE NAME:     Canadian River Ranch, LLC
         CASE NUMBER:   21-60163-rbk



                                                    COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                           FILING DATE*            MONTH             MONTH            MONTH          MONTH          MONTH                  MONTH
EQUITY                                              4/9/2021           April 2021        May 2021
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                                  0.00              0.00
PRE-PETITION LIABILITIES
 Notes Payable - Secured                                    0.00               0.00              0.00
 Priority Debt                                              0.00               0.00              0.00
 Federal Income Tax                                         0.00               0.00              0.00
 FICA/Withholding                                           0.00               0.00              0.00
 Unsecured Debt                                     8,506,296.31       8,506,296.31      8,506,296.31
 Other                                                      0.00               0.00
TOTAL PRE-PETITION LIABILITIES                      8,506,296.31       8,506,296.31      8,506,296.31              0.00           0.00           0.00                      0.00
TOTAL LIABILITIES                                   8,506,296.31       8,506,296.31      8,506,296.31              0.00           0.00           0.00                      0.00
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK                                     -8,389,026.76         -8,389,026.76     -8,389,501.76
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date                                             0.00            224.15        224.15         224.15         224.15                     224.15
TOTAL OWNER'S EQUITY (NET WORTH)                 -8,389,026.76         -8,389,026.76     -8,389,277.61        224.15         224.15         224.15                     224.15
TOTAL
LIABILITIES &
OWNERS EQUITY                                       $117,269.55        $117,269.55       $117,018.70         $224.15        $224.15        $224.15                  $224.15
                                             * Per Schedules and Statement of Affairs
           MOR-3                                                                                                                                        Revised 07/01/98
                         21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 4 of 9



 CASE NAME:       Canadian River Ranch, LLC
 CASE NUMBER:     21-60163-rbk

                                 SCHEDULE OF POST-PETITION LIABILITIES
                                                MONTH           MONTH             MONTH          MONTH          MONTH                 MONTH
                                                April 2021      May 2021
TRADE ACCOUNTS PAYABLE
TAX PAYABLE
Federal Payroll Taxes                                    0.00              0.00
State Payroll Taxes                                      0.00              0.00
Ad Valorem Taxes                                         0.00              0.00
Other Taxes                                              0.00              0.00
TOTAL TAXES PAYABLE                                      0.00              0.00           0.00           0.00           0.00                       0.00
SECURED DEBT POST-PETITION                               0.00              0.00
ACCRUED INTEREST PAYABLE                                 0.00              0.00
ACCRUED PROFESSIONAL FEES*                               0.00              0.00
OTHER ACCRUED LIABILITIES
1.
2.
 3.
TOTAL POST-PETITION LIABILITIES (MOR-3)                $0.00          $0.00          $0.00          $0.00          $0.00                          $0.00
  *Payment requires Court Approval
      MOR-4                                                                                                                    Revised 07/01/98
                          21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 5 of 9



 CASE NAME:    Canadian River Ranch, LLC
CASE NUMBER:   21-60163-rbk

                                                                       AGING OF POST-PETITION LIABILITIES
                                                                                     MONTH         May 2021

       DAYS            TOTAL                       TRADE                       FEDERAL                      STATE                   AD VALOREM,                    OTHER
                                                  ACCOUNTS                      TAXES                       TAXES                   OTHER TAXES
0-30                                0.00                        0.00
31-60                               0.00                        0.00
61-90                               0.00                        0.00
91+                                 0.00                        0.00
TOTAL                             $0.00                       $0.00                       $0.00                       $0.00                    $0.00                       $0.00

                                                                       AGING OF ACCOUNTS RECEIVABLE



   MONTH             April 2021                    May 2021

0-30 DAYS                           0.00                       0.00
31-60 DAYS                          0.00                       0.00
61-90 DAYS                          0.00                       0.00
91+ DAYS                            0.00                       0.00
TOTAL                             $0.00                       $0.00                       $0.00                       $0.00                    $0.00                       $0.00

               MOR-5                       As previously noted on Debtor's Schedule A/B, there are accounts receivable (90 days old or less)           Revised 07/01/98
                                           of $40,553 and accounts receivable (over 90 days old) or $120,506.86 that Debtor believes are
                                           doubtful or uncollectible accounts.
                                         21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 6 of 9



          CASE NAME:         Canadian River Ranch, LLC
         CASE NUMBER:        21-60163-rbk
                                                                      STATEMENT OF INCOME (LOSS)
                                                                    MONTH                          MONTH          MONTH          MONTH          MONTH          MONTH             FILING TO DATE
                                                                April 2021                   May 2021
REVENUES (MOR-1)                                                         0.00                      224.15                                                                                    224.15
TOTAL COST OF REVENUES                                                   0.00                        0.00                                                                                      0.00
GROSS PROFIT                                                             0.00                      224.15                 0.00           0.00           0.00           0.00                  224.15
OPERATING EXPENSES:
   Selling & Marketing                                                         0.00                        0.00                                                                               0.00
   General & Administrative                                                    0.00                        0.00                                                                               0.00
   Insiders Compensation                                                       0.00                        0.00                                                                               0.00
   Professional Fees                                                           0.00                        0.00                                                                               0.00
   Other                                                                                                                                                                                      0.00
   Other                                                                                                                                                                                      0.00
TOTAL OPERATING EXPENSES                                                       0.00                      0.00             0.00           0.00           0.00           0.00                   0.00
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                            0.00                    224.15             0.00           0.00           0.00           0.00                 224.15
INTEREST EXPENSE                                                               0.00                      0.00                                                                                 0.00
DEPRECIATION                                                                   0.00                      0.00                                                                                 0.00
OTHER (INCOME) EXPENSE*                                                        0.00                      0.00                                                                                 0.00
OTHER ITEMS**                                                                  0.00                      0.00                                                                                 0.00
TOTAL INT, DEPR & OTHER ITEMS                                                  0.00                      0.00             0.00           0.00           0.00           0.00                   0.00
NET INCOME BEFORE TAXES                                                        0.00                    224.15             0.00           0.00           0.00           0.00                 224.15
FEDERAL INCOME TAXES                                                                                                                                                                          0.00
NET INCOME (LOSS) (MOR-1)                                                   $0.00                    $224.15          $0.00          $0.00          $0.00          $0.00                  $224.15
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
               MOR-6                                                                                                                                                          Revised 07/01/98
                                     21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 7 of 9



     CASE NAME:      Canadian River Ranch, LLC
  CASE NUMBER:       21-60163-rbk

CASH RECEIPTS AND                                                 MONTH               MONTH             MONTH                MONTH              MONTH          MONTH            FILING TO DATE
DISBURSEMENTS                                                April 9 – 30, 2021   May 1 - 31, 2021
 1. CASH-BEGINNING OF MONTH                                        $4,715.16           $4,715.16         $4,464.31            $4,464.31          $4,464.31     $4,464.31              $4,715.16
RECEIPTS:
 2. CASH SALES
                                                                                                        $25.00 cash deposit from Daryl Greg Smith to                                          0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                   open debtor in possession account                                                     0.00
 4. LOANS & ADVANCES (attach list)                                                                                                                                                            0.00
                                                                                                        $224.15 royalty payment (owned 90% by Daryl
 5. SALE OF ASSETS                                                                                                                                                                            0.00
                                                                                                        Greg Smith, 10% by Darren Keith Reed)
 6. OTHER (attach list)                                                                    249.15                                                                                           249.15
TOTAL RECEIPTS**                                                          0.00             249.15               0.00                  0.00              0.00           0.00                 249.15
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                         0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                             0.00
 8. PAYROLL TAXES PAID                                                                                                                                                                      0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                           0.00
10. SECURED/RENTAL/LEASES                                                                                                                                                                   0.00
11. UTILITIES & TELEPHONE                                                                                                                                                                   0.00
12. INSURANCE                                                                                                                                                                               0.00
13. INVENTORY PURCHASES                                                                                                                                                                     0.00
14. VEHICLE EXPENSES                                                                                                                                                                        0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                  0.00
                                                                                                     $500 transferred to Daryl Greg
16. REPAIRS, MAINTENANCE & SUPPLIES                                                                  Smith to open debtor in                                                                0.00
17. ADMINISTRATIVE & SELLING                                                                         possession account                                                                     0.00
18. OTHER (attach list)                                                                    500.00                                                                                         500.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                       0.00             500.00               0.00                  0.00              0.00           0.00               500.00
19. PROFESSIONAL FEES                                                                                                                                                                       0.00
20. U.S. TRUSTEE FEES                                                                                                                                                                       0.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                             0.00
TOTAL DISBURSEMENTS**                                                    0.00              500.00              0.00                 0.00               0.00          0.00                 500.00
22. NET CASH FLOW                                                        0.00             -250.85              0.00                 0.00               0.00          0.00                -250.85
23. CASH - END OF MONTH (MOR-2)                                    $4,715.16           $4,464.31         $4,464.31            $4,464.31          $4,464.31     $4,464.31              $4,464.31
                                                        * Applies to Individual debtors only
              MOR-7                                     **Numbers for the current month should balance (match)                                                                Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
                           21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 8 of 9



      CASE NAME:     Canadian River Ranch, LLC
      CASE NUMBER:   21-60163-rbk

                                                 CASH ACCOUNT RECONCILIATION
                                                  MONTH OF     May 2021

BANK NAME                                        Wells Fargo                                                                    BBVA
ACCOUNT NUMBER                                     #3580                    #                          #                        #1572
ACCOUNT TYPE                                     OPERATING               PAYROLL                      TAX                    OTHER FUNDS                   TOTAL
BANK BALANCE                                             1,025.00                                                                   3,439.31                       $4,464.31
DEPOSITS IN TRANSIT                                                                                                                                                    $0.00
OUTSTANDING CHECKS                                                                                                                                                     $0.00
ADJUSTED BANK BALANCE                                  $1,025.00                   $0.00                       $0.00               $3,439.31                       $4,464.31
BEGINNING CASH - PER BOOKS                                   0.00                                                                    4,715.16                      $4,715.16
RECEIPTS*                                                   25.00                                                                      224.15                        $249.15
TRANSFERS BETWEEN ACCOUNTS                               1,000.00                             $500 transferred to Daryl             -1,000.00                          $0.00
(WITHDRAWAL) OR CONTRIBUTION BY                                                               Greg Smith to open debtor in
INDIVIDUAL      DEBTOR MFR-2                                                                  possession account                                                       $0.00
CHECKS/OTHER DISBURSEMENTS*                                                                                                            500.00                       $500.00
ENDING CASH - PER BOOKS                                $1,025.00                   $0.00                       $0.00               $3,439.31                       $4,464.31

MOR-8                                    *Numbers should balance (match) TOTAL RECEIPTS and                                                     Revised 07/01/98
                                          TOTAL DISBURSEMENTS lines on MOR-7
                               21-60162-rbk Doc#75 Filed 06/21/21 Entered 06/21/21 19:06:14 Main Document Pg 9 of 9



CASE NAME:        Canadian River Ranch, LLC
CASE NUMBER:      21-60163-rbk


                                    PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                         MONTH                   MONTH                    MONTH                   MONTH                    MONTH                      MONTH
  INSIDERS: NAME/COMP TYPE                             April 2021              May 2021               $500 transferred to Daryl Greg
                                                                                                      Smith to open debtor in
 1. Daryl Greg Smith                                                                     500.00       possession account
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                           $0.00                 $500.00                    $0.00                    $0.00                   $0.00                        $0.00

                                                         MONTH                   MONTH                    MONTH                   MONTH                    MONTH                      MONTH
          PROFESSIONALS                                April 2021              May 2021

 1.
 2.
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                           $0.00                    $0.00                   $0.00                    $0.00                   $0.00                        $0.00

      MOR-9                                                                                                                                                                  Revised 07/01/98
